Exhibit 10.54

 

LOGO [g1739117391_2.jpg]

 

THOMAS F. HELMS, JR.

Chairman of the Board & Chief Executive Officer

 

VIA FEDERAL EXPRESS

 

October 1, 2004

 

Mr. Jack Africk

Evolution Partners LLC

1200 N. Federal Highway, Suite 211

Boca Raton, FL 33431

 

Dear Jack:

 

We are pleased that you are willing to continue as a consultant to North
Atlantic Trading Company, Inc. As I have often said, we greatly value your
expertise and wisdom.

 

As discussed, the prior terms of your Consulting Agreement shall remain
unchanged except that the term shall be extended to December 31, 2005. Those
terms will include your annual compensation of $100,000.00, Claudia M. Bayarri
on the National Tobacco payroll at a salary of $26,800 plus applicable benefits,
and a cellular phone for your use.

 

Further, your contract shall be automatically renewed for additional one year
terms (each such term to run form January 1 through December 31 of the year)
unless either party give written notice to the other forty-five (45) days prior
to the end of the prior term.

 

If this letter accurately reflects our understanding, kindly so indicate by
signing one of the enclosed duplicate originals and returning it to my
attention.

 

Sincerely.         /s/ Tom         /s/ Jack Africk       10/12/04 Jack Africk  
    Date

 

257 PARK AVENUE SOUTH, NEW YORK, NEW YORK 10010 - (212) 253-8185 FAX (212)
253-8296